Citation Nr: 0029587	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-12 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder, currently rated as 50 percent disabling. 

2.  Entitlement to service connection for poly-substance and 
alcohol dependence as secondary to service-connected 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from November 1968 to October 
1970.
This appeal arises from a July 1998 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for poly-
substance and alcohol dependence as secondary to service-
connected posttraumatic stress disorder (PTSD) and continued 
a 50 percent disability evaluation for PTSD.  The veteran has 
appealed to the Board for favorable resolution.

In August 2000, the veteran withdrew a request for a hearing 
before a member of the Board and has not indicated a desire 
for a hearing before an RO hearing officer.


REMAND

I.  Increased Rating for PTSD

Although the veteran underwent a VA PTSD examination in March 
1998, he recently reported (letter received in May 1999 with 
VA Form 9) that he has not worked since April 1999 due to his 
PTSD.  He has essentially claimed a worsening of his 
condition since the most recent VA examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997), and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  In Caffrey, the U.S. 
Court of Appeals for Veterans Claims (Court) held that where 
evidence indicated a material change in the disability or 
indicated that the current rating may be incorrect, a fresh 
medical examination was required.  Moreover, a review of the 
record indicates that in March 1995, a VA examiner felt that 
the veteran was not employable due to the severity of his 
PTSD symptoms.  

Because this case presents a reasonable claim for increased 
rating and/or a total rating for PTSD, the Board finds that 
an opinion concerning whether the veteran's PTSD would 
prevent securing or following a substantially gainful 
occupation should be obtained prior to adjudication.  VA 
should not reject a claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In 
Friscia, the Court stated that VA has a duty to supplement 
the record by obtaining an examination which includes an 
opinion on what effect the appellant's service- connected 
disability has on his ability to work.  Friscia, at 297, 
citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

In April 1999, a private examiner noted that the veteran 
might soon enter a PTSD program at Batavia, New York.  The RO 
should attempt to obtain any pertinent treatment records from 
Batavia.


II.  Secondary Service Connection

In Barela v. West, 11 Vet. App. 280 (1998), the Court held 
that statutes barring compensation for disability as a result 
of alcohol or substance abuse, whether based on direct or 
indirect service connection, do not preclude an award of 
service connection for disability due to abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110. 

In May 1999, the veteran submitted service department 
records, as well as an undated lay witness statement from an 
acquaintance who noted that the veteran used drugs and 
marijuana while on active duty.  According to the record, 
PTSD, chronic and delayed, was first diagnosed in March 1992.  
Thus, it appears that substance use/abuse began prior to the 
diagnosis of PTSD; however, a March 1995 social worker's 
report reflects that the veteran currently used alcohol as a 
means of self-medication to deal with depression.  Although 
service connection is not in effect for depression, in this 
case depression has been reported as one of the veteran's 
PTSD symptoms.  

In March 1998, a VA examiner gave Axis I diagnoses of PTSD; 
polysubstance dependence, heroin and cannabis, in remission; 
and alcohol dependence, chronic.  The examiner did not 
comment on the etiology of the alcohol or substance 
dependence.

Where there is a reasonable possibility that current 
conditions are related to or are residual of conditions 
experienced in service, VA should obtain a medical opinion as 
to the likelihood of a relationship between current residuals 
and symptoms experienced during active service.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).  In this case, VA should 
assist the veteran by obtaining an opinion as to whether 
there is a causal connection between the veteran's PTSD and 
his alcohol abuse or substance abuse.

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received since his March 1998 VA PTSD 
examination, including PTSD treatment 
records from Batavia, New York, if 
available.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for a VA PTSD 
evaluation.  

3. The claims file and a copy of this 
remand must be made available to the 
examiner for review in connection with 
this examination.  The examiner should 
review the claims file, examine the 
veteran, and determine the current 
severity of his PTSD symptoms, 
separating, to the extent possible, the 
effects of alcohol or substance 
dependence from the effects of the PTSD.  
If it is not possible to separate the 
effects, the examiner should explain why.  
The examiner should assign a Global 
Assessment of Functioning score (again, 
separating the effects of PTSD if 
possible) and explain what that score 
means.  The examiner should provide an 
opinion as to whether the veteran's PTSD 
effects would prevent him from securing 
or following a substantially gainful 
occupation.  

4.  The examiner is also asked to provide 
an opinion as to whether it is at least 
as likely as not that the veteran's PTSD 
has caused or aggravated his alcohol 
and/or poly-substance dependence.  If 
such aggravation has occurred, the 
examiner should specify the degree of the 
aggravation relative to the overall 
severity of the disability.  All 
examination findings along with complete 
rational of opinions and conclusions 
should be set forth.  

5.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

6.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

7.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the claims on the basis of all relevant 
evidence of record, and in light of all 
applicable statutes, regulations, and 
case law.  

8.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


